DETAILED ACTION
	This Office Action is in response to an RCE, filed 12 October 2021, wherein Claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.



[0016] In an example embodiment, a "wisdom of crowd' approach is used to evaluate the quality of a post. If members with a vast diversity in skills are engaging with a post, there is a very high likelihood that the post is generic. Thus, diversity of member skills is inversely proportional to the specificity and quality of a post with respect to a certain topic. Therefore, in an example embodiment, a heterogeneity score is computed to aid in the determination of a quality score for a piece of content, such as a social media post. Additionally, in an example embodiment, topic modeling for the pieces of content can be performed using salient member attributes, such as skills and work titles. 

The above Examiner’s amendment to paragraph [0016] of the specification, amended and filed 22 November 2021, is merely to correct an outstanding grammatical error. All other amendments to the specification, filed 22 November 2021, will be entered in the record.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites:
“A system comprising: a computer-readable medium having instructions stored thereon, which, when executed by a processor, cause the system to perform operations comprising: 
identifying, in an online network, a plurality of members of the online network who have interacted, via a graphical user interface, with a first piece of content; 

mapping, for each of the plurality of members and for each attribute, attribute values contained in the member profile corresponding to the member, into a point in an n-dimensional space; 
clustering the points in the n-dimensional space into one or more clusters; 
computing a heterogeneity score for the first piece of content, the heterogeneity score inversely related to a number of clusters in the one or more clusters to which the first piece of content relates; 
comparing the heterogeneity score to a preset heterogeneity score threshold; and 
in response to a determination that the heterogeneity score does not transgress the preset heterogeneity score threshold, preventing the first piece of content from being displayed to a user.”

Independent Claims 8 and 15 recite the same subject matter.

                The prior art of Quercia et al. (US 20160092576) discloses a method of providing content recommendations to a user in a social network by clustering similar users based upon their attributes who share a certain perspective on a given topic. The NPL prior art by Choudhury et al. entitled “Identifying Relevant Social Media Content: Leveraging Information Diversity and User Cognition” discloses a method of providing content to a user [of a given topic] based on the desired level of diversity in the content results. The method clusters various Counts et al. (US 20130254206) discloses a method of providing content to a user based upon the desired level of diversity based upon information entropy. The attributes of content items are used to iteratively cluster and prune using entropy to result in content that meets the desired level of diversity. The prior art of Van Hoff (US 20130268597) discloses a method of personalizing a user’s social media feed based on the relevance factors combined and compared to a relevance threshold to determine whether to present a content item to a user (or prevent). The prior art of Williams et al. (US 20200104738) discloses content recommendations based upon the identification of subpopulations previously interacting with the content. The method identifies subpopulations based on the clustering of attributes of the users’ behaviors. The prior art of Weening et al. (US 20160012053) discloses a method of aggregating and filtering a content feed for a user based upon relevancy, user profile demographics, diversity scores, content attributes, and other factors.  
                What is not disclosed by the prior art is the computing of a heterogeneity score that is inversely related to the number of clusters in the one or more clusters to which the first piece of content relates (the clusters being mapped and clustered using the attributes of the members’ profiles who previously interacted with the particular piece of content) in order to determine whether to display a piece of content to a user. The prior art frequently discusses building audience segments and recommending content based upon the clusters of [user] attributes. The prior art also frequently discusses selecting content to present to a user based upon relevance factors and diversity/heterogeneity factors. The closest prior art of record fails .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



								/MINH CHAU NGUYEN/                                                                                                          Primary Examiner, Art Unit 2459